b
.
.              OFFICE       OF THE   ATTORNEY    GENERAL   OF TEXAS

1                                       AUSTIN

BNNM.N
    0. MANN
--




    Honorable Clyde Barton
    oounty Auditor
    L-f.7   pg'
          ,
     mar Sir:




                                                            roqua8tlng the
                                                           ted quutlon ha8

                                                              auume that you
           to ~oney8 a                                       the lateral road
     aoeouut under Tit1
     artiolea a8 amend0
     8iOn.    ht8   1941.

                                                     Annotated Civil Statuter,
                                                    hlah raid fund &say be ex-
                                                  ring  the fund.  Said rtatute
                                            iOlWl’8    aourt of any aounty to
                                            hereof in War Saving8 Bond8.
                                       (0) proYlde8r


             official aapacity or othmtlre, to we any laoneg
             out of the lateral road account for any pUrpO8e
             exoept the purpo8es enumerated in this Aot. If
             Sny COUnty jUdgS Ol’ alQf COUnty UOE4Uli58io~r8ha11
             Imovingly expend or &se, or vote for the u8e or
             agree t0 expend or ~861 any rum Of money  a@OrUiXig
             to any COUnty in thl8 8tate frollr the titel'al
iionorableClyde Barton, page 2


    road aoaount8, for any purpo80 not authorized
    by thin Aat, Or 8ha11 knovlngly make 8ny faire
    8t8te5ellt concerning the expenditure of any
    8uch money, he 8h811 be deemed guilty Of a
    felony and upon Conviction rhall be puni8hed
    by aonflnement in the State Penitentiary for
    not 1088 than tvo (2) year8 nor nor0 than five
    (5) T-8.”
            In view of the foregoing rtatute8 Ye relrpeotftily
anuer    the above rtated quertlon in the negative.
           Truatlng that the foregoing fully an8ver8 your ln-
uulry, ve are
                                         very   truly   yOUI-




Ali:db